1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
3    Counsel Designated for Service
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
6    Attorneys for Defendant
     ANTHONY LEON JOHNSON
7
                                              UNITED STATES DISTRICT COURT
8
                                            EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                           Case No. 1:03-CR-5053 AWI 1
11
                                 Plaintiff,               STIPULATED MOTION AND [lodged] ORDER
12                                                        TO REDUCE SENTENCE PURSUANT TO
                 v.                                       SECTION 404 OF THE FIRST STEP ACT, P.L.
13                                                        115-391
      ANTHONY LEON JOHNSON,
14
                                 Defendant.               Judge: Honorable ANTHONY W. ISHII
15
16             Defendant, ANTHONY LEON JOHNSON, by and through his attorney, Assistant
17   Federal Defender David M. Porter, and plaintiff, UNITED STATES OF AMERICA, by and

18   through its counsel, Assistant U.S. Attorney Jason Hitt, hereby stipulate that the Court should

19   enter an amended judgment reducing Mr. Johnson’s sentence to 173 months. The parties further

20   stipulate as follows:

21             1.         In 2004, defendant was convicted of conspiracy to distribute 119.7 grams of crack

22   cocaine (Count 1), and distribution of 43.6 grams of crack cocaine (Counts 2 and 3). (PSR ¶ 18).

23   In its calculation of the applicable guideline range, the PSR concluded defendant was a career

24   offender (PSR ¶ 22), subject to a guideline range of 262 to 327 months. (PSR ¶ 76.) Because

25   the statutory maximum penalty for the offense of conviction was life (PSR ¶ 76), the base

26   offense level under USSG § 4B1.1 was 37. (PSR ¶ 22.)

27   ///

28   ///

     Stipulation and Order Re: Sentence Reduction          1
1              2.         Defendant was initially sentenced to a term of 262 months. (Dkt. 34.) The Ninth
2    Circuit Court of Appeals remanded the case, however, for resentencing pursuant to United States
3    v. Ameline, 409 F.2d 1073 (9th Cir. 2005) (en banc). (Dkt. 46.)
4              3.         In 2006, defendant was sentenced to a term of 240 months.
5              4.         On December 21, 2018, the First Step Act was enacted. First Step Act of 2018, S.
6    756, Pub. Law 115-391. Section 404 of the Act states that the sentencing court may, upon
7    motion of the defendant, an attorney for the government, or the court, “impose a reduced
8    sentence as if section 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the
9    covered offense was committed.”
10             5.         The parties agree that defendant is eligible for a reduction of his sentence under
11   Section 404. Specifically, had sections 2 and 3 of the Fair Sentencing Act of 2010 been in effect
12   at the time the offense was committed, defendant would have been subject to a “term of
13   imprisonment which may not be less than 5 years and not more than 40 years.” 21 U.S.C.
14   § 841(b)(1)(B) (2010). Because the statutory penalty for the offense of conviction involving “28
15   grams or more of a mixture or substance . . . which contains cocaine base” is 40 years, the base
16   offense level under USSG § 4B1.1 is 34, resulting (after a three-level reduction for acceptance of
17   responsibility, USSG § 3E1.1) in a guideline range of 188 to 235 months. USSG Ch. 5, Pt. A. A
18   reduction comparable to the one received at resentencing would result in a sentence of 173
19   months.
20             6.         Accordingly, the parties request this Court issue the order lodged herewith
21   reducing Mr. Johnson’s sentence to 173 months on all counts to run concurrently, all other terms
22   of the judgment remaining unchanged.
23             7.         The undersigned counsel for defendant affirms that he has discussed this
24   stipulation with defendant and that defendant has authorized counsel to enter into this agreement
25   on his behalf. The undersigned counsel also affirms that, so long as the Court accepts this
26
     stipulation, defendant waives his right to be present when the Court reduces his sentence, to any
27
     hearing, and to any findings to which he might be entitled. The defendant has so indicated, and
28
     ///
     Stipulation and Order Re: Sentence Reduction           2
1    counsel joins in that waiver.
2    Respectfully submitted,
3    Dated: February 13, 2019                       Dated: February 13, 2019
4    McGREGOR SCOTT                                 HEATHER E. WILLIAMS
     United States Attorney                         Federal Defender
5
6     /s/ Jason Hitt                                /s/ David M. Porter
     JASON HITT                                     DAVID M. PORTER
7    Assistant U.S. Attorney                        Assistant Federal Defender
8    Attorney for Plaintiff                         Attorney for Defendant
     UNITED STATES OF AMERICA                       ANTHONY LEON JOHNSON
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction      3
1                                                    ORDER
2              This matter came before the Court on the stipulated motion of the defendant for reduction
3    of sentence pursuant to the First Step Act, P.L. 115-391.
4              The parties agree, and the Court finds, that Mr. Johnson is entitled to the benefit of
5    Section 404 of the First Step Act, resulting in an amended guideline range of 188 to 235 months.
6    A reduction comparable to the one received at the initial sentencing produces a sentence of 173
7    months.
8              IT IS HEREBY ORDERED that the term of imprisonment imposed in December 2006 is
9    reduced to a term of 173 months on all counts to be served concurrently.
10             IT IS FURTHER ORDERED that all other terms and provisions of the original judgment
11   remain in effect. The clerk shall forthwith prepare an amended judgment reflecting the above
12   reduction in sentence, and shall serve certified copies of the amended judgment on the United
13   States Bureau of Prisons and the United States Probation Office.
14             Unless otherwise ordered, Mr. Johnson shall report to the United States Probation Office
15   within seventy-two hours after his release.
16             Defendant’s pro se motion filed January 7, 2019 (Dkt. 132) and the motion filed February
17   12, 2019 (Dkt. 134) are dismissed as moot.
18             The February 28, 2019, hearing date is VACATED.
19   IT IS SO ORDERED.
20
     Dated:       February 14, 2019
21                                                  SENIOR DISTRICT JUDGE

22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction        4
